SENTENCIA
Un jurado produjo un veredicto de culpabilidad contra el apelante, por cargos de robo en el curso de un asalto a una cafetería en Cupey Alto, Río Piedras, y en su día fue sentenciado en el Tribunal Superior a pena de quince años de reclusión y a otras concurrentes por infracción de la Ley de Armas. En su alegato de apelación señala como errores: (1) no admitir la declaración del testigo Matos en la vista sobre supresión de identificación, para impugnarlo en el juicio; (2) admitir la identificación por fotografías; (3) ad-*730mitir la identificación en corte por el testigo Matos Sandoval; (4) denegar la admisión de cierta prueba documental ofrecida por el acusado; (5) denegar dos solicitudes para disolución del jurado; (6) permitir el comentario del fiscal sobre ausencia del testigo de defensa Carrasquillo e incluir instrucción sobre la presunción derivada de la supresión voluntaria de la prueba; (7) no obligar la comparecencia de dicho testigo con gastos sufragados por el erario; y (8) que la prueba no estableció culpabilidad más allá de duda razona-ble. Ninguno de los errores fue cometido.
1. En ausencia del jurado, él juez determinó que el tes-tigo Matos Sandoval, dueño del cafetín asaltado, no mintió al sostener ante el jurado que no recordaba ciertos particu-lares de su testimonio anterior en la vista de supresión de evidencia y, en consecuencia, no admitió la declaración pre-via para fines de impugnación. El juez adjudicó la buena fe y veracidad del testigo al hacer la determinación preli-minar de admisibilidad ordenada en la Regla 9 de Eviden-cia. Ha sostenido este Tribunal que “[n]o puede afirmarse que, en todo caso, el testimonio de un testigo en términos de que ‘no recuerda’ es inconsistente con una declaración suya anterior en la que detalladamente expone los hechos”. Pueblo v. López Reyes, 109 D.P.R. 379, 383 (1980).
2-3. El ofrecimiento y admisión de fotos usadas en la identificación por fotografía fue'acto corroborativo y no per-judicial, pues el taxista Andino, testigo, (1) dijo conocer al apelante Vélez Pagán por el apodo de Cano Bruja hacía tres o cuatro años. (E.N.P., págs. 8 y 13.) La identificación en corte por el comerciante asaltado Matos Sandoval no apa-rece viciada de sugestividad alguna, por lo que era digna de la credibilidad que le otorgaron tanto el juez como el jurado. “[L]a fruta servida en el juicio no estaba envenenada.” Pueblo v. Rey Marrero, 109 D.P.R. 739, 746 (1980).
*7314. Como parte de su prueba de coartada, el acusado ofreció fotocopia de un cheque endosado por él y fotocopia de la tarjeta usada para autorizar al patrono a hacer des-cuentos para fines de contribución sobre ingresos. Dichas piezas no cumplían con la Regla 70 de Evidencia sobre admisión de evidencia secundaria al original y el propio apelante les resta importancia al considerarlas irrelevantes. (Alegato, pág. 25 in fine.) Regla 5 de Evidencia.
5. Al contrainterrogar al acusado el fiscal le preguntó si al arrestarlo le habían ocupado una jeringuilla; y al declarar el agente Rodríguez dijo que, según su expediente, el acusado había sido fichado por el delito de robo. En ambas ocasiones la defensa pidió la disolución del jurado (■mistrial) y el juez desestimó la solicitud con instrucción específica al jurado de que no debía tomar en consideración dichas manifestaciones. No hay base para pensar que estos dos incidentes “afectaron la conciencia del jurado” al punto de inclinarla contra el acusado, pues los jurados no son tan susceptibles. Pueblo v. Díaz, infra, pág. 385; y Pueblo v. Hernández Santiago, 97 D.P.R. 522, 531 y ss. (1969). En vista de la fuerte prueba de cargo, están dichas expresiones muy lejos de constituir error perjudicial. Pueblo v. Díaz, 74 D.P.R. 375, 385 (1953).
6-7. El testigo de defensa Angelo Carrasquillo viajó tres veces de New York a Puerto Rico para declarar en el juicio y cuando éste comenzó no estaba disponible. No pueden des-cartarse como causa de su ausencia las dos suspensiones del juicio promovidas por el acusado, y no se justificó la exigen-cia de que el Estado le pagara gastos de viaje. Bien pudo la defensa tomarle una deposición. Reglas 94 de Procedi-miento Criminal y 64 de Evidencia. Pueblo v. Ruiz Lebrón, 111 D.P.R. 435 (1981). El argumento del fiscal, que rela-cionó la ausencia de dicho testigo con la presunción de que resultaría testimonio adverso (Regla 13 de Evidencia), pues era prueba voluntariamente suprimida, no parece estar totalmente infundado, y en la suma total de circunstancias *732la cuestión no muestra peso o influencia decisiva en el vere-dicto. En este señalamiento (7) intercaló el apelante su objeción al juicio conjunto con el coacusado Julio Santiago Reyes, a lo que atribuye que el juicio se extendiera por 31 días. No alega que hubiese solicitado juicio por separado ni surge de la consolidación perjuicio o lesión apreciable. Reglas 89 y 90 de Procedimiento Criminal.
8. Hubo prueba directa y confiable de la comisión del delito y de la identificación del acusado, que sostiene sin dificultad las sentencias apeladas y excluye la duda razona-ble. La apreciación de esa prueba por el tribunal de instan-cia, juzgador de hechos, fue correcta.

Se confirman las sentencias.

Así lo pronunció y manda el Tribunal y certifica la Secretaria General. Los Jueces Asociados Señores Dávila y Negrón García concurren en el resultado sin opinión. El Juez Asociado Señor Rebollo López disintió con voto.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General

—0-

 Su renuencia a identificar al imputado en las primeras etapas de la inves-tigación se explica por temor a la represalia de éste, directa o por agentes.